Case 9:18-cv-00093-RC-ZJH Document 46 Filed 02/12/21 Page 1 of 1 PageID #: 215



                           **NOT FOR PRINTED PUBLICATION**



                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

SEAN D. RALSTON                                  §

VS.                                              §           CIVIL ACTION NO. 9:18cv93

MATTHEW SIMON                                    §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Sean D. Ralston, proceeding pro se, filed the above-styled civil rights lawsuit. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court. The Magistrate Judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending that a motion for

preliminary injunction filed by the plaintiff be denied as moot.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.          No objections to the Report and

Recommendation were filed by the parties.

                                             ORDER
       The findings of fact and conclusions of law of the Magistrate Judge are correct and the report

of the Magistrate Judge is ACCEPTED. Plaintiff’s motion for preliminary injunction (doc. no. 36)

is DENIED as moot.



      So Ordered and Signed
      Feb 12, 2021
